F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 23 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    JOHN GRESCHNER,

                Plaintiff-Appellant,

    v.                                                  No. 03-1193
                                                 (D.C. No. 00-RB-167 (BNB))
    UNITED STATES OF AMERICA,                             (D. Colo.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before LUCERO , McKAY , and TYMKOVICH , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      John Greschner, proceeding pro se, appeals from the district court’s

judgment in favor of defendant, after trial to the court, on claims of negligence

brought pursuant to the Federal Tort Claims Act. He also requests appellate

counsel. We have jurisdiction over this appeal under 28 U.S.C. § 1291.

Appellant challenges the court’s findings of fact, which we review for clear error,

Anderson v. City of Bessemer City    , 470 U.S. 564, 573 (1985), brings various legal

arguments, which we review     de novo, Elder v. Holloway , 510 U.S. 510, 516

(1994), and objects to the court’s evidentiary rulings, which we review for abuse

of discretion, Faulkner v. Super Valu Stores, Inc.   , 3 F.3d 1419, 1433 (10th Cir.

1993). We construe appellant’s pro se pleadings liberally, as required by     Haines

v. Kerner , 404 U.S. 519, 520 (1972).

      After our review of the record on appeal and the parties’ briefs in light of

these standards and applicable law, we are convinced that the district court

neither abused its discretion nor erred in its rulings and that its findings of fact

are not clearly erroneous. We particularly note the court’s credibility

determination in favor of   defendant , which appellant does not challenge on




                                           -2-
appeal. See Anderson, 470 U.S. at 575. The judgment of the district court is

AFFIRMED; appellant’s motion for appointment of counsel is DENIED.

Appellant is reminded of his obligation under 28 U.S.C. § 1915 to continue

making monthly payments until his entire appellate filing fee is paid in full.



                                                    Entered for the Court



                                                    Monroe G. McKay
                                                    Circuit Judge




                                         -3-